Citation Nr: 1335415	
Decision Date: 11/04/13    Archive Date: 11/13/13

DOCKET NO.  11-31 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for an anxiety disorder.

2.  Entitlement to service connection for skin lesions and nodes, claimed as squamous cell carcinoma.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In the January 2010 rating decision, the Veteran was awarded an evaluation of 10 percent for his anxiety disorder, effective October 22, 2009.  In a November 2011 rating decision, the Veteran was awarded an increased rating of 50 percent for his anxiety disorder, effective October 22, 2009.  After the Veteran has perfected his appeal, a subsequent rating decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  Accordingly, the issue is still properly before the Board here and the issue has been appropriately rephrased above.

Along with the decision granting service connection for the Veteran's anxiety disorder, the January 2010 rating decision also denied the Veteran's claim for service connection for lesions and nodes.  The Veteran issued a notice of disagreement in February 2010.  The Veteran wrote: "I herein totally disagree with your decision..."  However, a statement of the case has not been issued on the issue of service connection for lesions and nodes; therefore, the Board directs that the RO issue one, as directed below, in accordance with 38 C.F.R. §§ 19.26, 19.29 and Manlincon v. West, 12 Vet. App. 238 (1999).  Thus, the Board accepts limited jurisdiction over this issue, for the sole purpose of remanding to order issuance of a statement of the case along with information about the process for perfecting an appeal, if the Veteran so desires.

In addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  The Board notes that in the Virtual VA file there is a rating decision by the RO dated in November 2012 for service connection for prostate cancer that was not appealed and is therefore not currently before the Board.

The issue of service connection for lesions and nodes is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Manifestation of the Veteran's service-connected anxiety disorder includes social impairment with reduced reliability and productivity, but the disorder does not result in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood. 


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 50 percent for anxiety disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9413 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

Notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In rating cases, a claimant must be provided with information pertaining to the assignment of disability ratings (to include the criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by a letter dated in October 2009.  The content of the notice letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  With respect to the Dingess requirements, the letter included notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  Accordingly, the duty to notify has been fulfilled. 

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this instance, the claims file contains the Veteran's service treatment records, VA treatment records, private treatment records, and the Veteran's own assertions in support of his claim.  The Board has reviewed the file for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a duty to obtain; therefore appellate review may proceed without prejudicing him.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In addition, the RO arranged for a VA examination in January 2010.  The Board finds that the examination obtained in this case was adequate, as it provided findings relevant to the criteria for rating the Veteran's anxiety disorder.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The claims file was reviewed by the examiner.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

II.  Legal Criteria, Factual Background, and Analysis

A.  Criteria of Disability Evaluations 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  The pendency of the issue in this instance dates to the original rating decision granting service connection.  Id.  Consequently, the Board will evaluate the Veteran's psychiatric disorder as a claim for a higher evaluation of the original award.  

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

B.  Anxiety Disorder

The Veteran was assigned a 50 percent rating for anxiety disorder pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9413.  Diagnostic Code 9413 provides that a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.

A 70 percent evaluation is warranted where there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to suicidal ideation; obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation, neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

The Global Assessment of Functioning (GAF) scale is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  

A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  A GAF score of 41 to 50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of between 51 and 60 indicates that the Veteran has moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  A GAF score of 71 to 80 indicates, if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  See DSM-IV.
While the Rating Schedule indicates that the rating agency must be familiar with the DSM -IV, VA does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.  Rather, GAF scores are but one factor to be considered in conjunction with all the other evidence of record. 

C.  Analysis

The Veteran submitted a psychological evaluation dated in September 2009 from a private psychologist, Dr. A.  Dr. A reviewed the Veteran's records, gave the Veteran a Personality Assessment Inventory (PAI), and conducted a clinical interview.  

The Veteran reported that after his two years in the Army, he worked briefly at a service station and in construction until he secured a position with the U.S. Postal Service in 1971.  He worked there until he retired in 2006.  The Veteran reported "considerable verbal conflict with management" at the post office.  He also reported being married to his wife since 1971 and described their relationship as good.  

The Veteran reported being drafted in May 1968 and served in Vietnam, which is verified by his personnel records.  He stated that his base received mortar attacks and that some of his friends were wounded "out in the field."  He also described how a 25 foot tower fell that injured several people and scared him.  

The Veteran described having intermittent nightmares "every three to four months."  He also described suffering from "severe night sweats."  Also, "cognitive and physiological responses to trauma cues were reported to occur in reaction to exposure to war movies and sudden loud noises.  Smells of smoke were stated to trigger recall, as well."

The Veteran reported a history of "intensive effort geared toward the avoidance of activities associated with his traumatic experiences [in Vietnam].  A pattern of markedly diminished interest and participation in significant, and particularly social, activities relative to his behavior prior to his military service was described."  

The Veteran also reported suffering from anhedonia, insomnia, irritability, troubles with concentration, and an exaggerated startle response.  However, he reported having a "pretty happy mood" most of the day, every day.  "Thoughts of death, largely associated with exposure to individuals who had end-of-life issues, were reported.  While a history of suicidal ideation was acknowledged, current ideation was denied.  A history of homicidal ideation geared toward his Postmaster, during his time at the U.S. Postal Service, was acknowledged, although current homicidal ideation was denied.  Tics were reported to occur while he was anxious, and [the Veteran] additionally described having rapidly blinked his eyes in reaction to stress.  While a history of panic attacks was acknowledged...current symptoms associated with Panic Disorder were denied."  

Upon examination, Dr. A. described the Veteran as "pleasant and cooperative."  The Veteran's "impulse control appeared to fall within normal limits.  Speech was quite normal in terms of manner and content.  Form of thought was remarkable for circumstantiality; thought content fell within normal limits...  Affect was normal and stable during the evaluation.  It was appropriate for the discussion at all times."

Dr. A noted that the Veteran "was oriented to all three spheres: person, place, and time.  His attention capacities, as evidenced by his circumstantial speech during the interview, appeared to fall below normal limits.  [The Veteran's] concentration abilities, as demonstrated by his recollection of only two items from a three-item list subsequent to an interference task, also fell below normal limits.  His immediate memory abilities, as evidenced by his recall for six items in the forward direction, and only three items in the backward direction, on a measure of auditory working memory fell below normal limits, as well.  [The Veteran's] memory for recent events, as evidenced by his recall of his previous evening meal, appeared to fall within normal limits, as did his memory for recent past events, assessed via his recall of his activities during the weekend preceding the evaluation.  Remote memory, assessed via his recall of his birthplace, appeared to be intact.  Intelligence and fund of information appeared to fall within the average range.  Judgment and insight, in contrast, appeared to fall below normal limits."

Dr. A diagnosed the Veteran with Anxiety Disorder Not Otherwise Specified and assessed a GAF score of 59.  Dr. A concluded that the Veteran "evidences some moderate symptoms of anxiety and depression which are best conceptualized as a subclinical manifestation of Posttraumatic Stress Disorder.  Those symptoms include the reexperiencing, avoidance, and hyperarousal symptoms required for the diagnosis of Posttraumatic Stress Disorder, but are manifested in [the Veteran] to a level beneath the threshold required for the [PTSD] diagnosis.  While he denied the presence of depressed mood, [the Veteran] manifests enough symptoms to warrant a diagnosis of depression in reaction to his anxiety-based difficulties."

In January 2010, the Veteran underwent a VA examination.  The examiner reviewed the claims file and Dr. A's evaluation.  The history provided to the VA examiner did not significantly deviate from the history given to Dr. A.  

Upon examination, the Veteran's appearance was described as clean, neatly groomed, and casually dressed.  It was also reported that his speech and psychomotor activity were unremarkable.  His attitude was cooperative, friendly, and relaxed.  His affect was normal.  He was oriented to person, place, and time.  His mood was described as anxious.  The Veteran was also described as easily distracted.  The Veteran's thought process and content were described as unremarkable.  

The examiner noted that the Veteran has sleep impairment.  The Veteran is "easily awakened by sound" and has nightmares every 2 months.  The Veteran reported suffering from panic attacks every 3 months that are moderate in severity and last 15-20 minutes.  The panic attacks "are related to being in enclosed or tight spaces also somewhat in relation to heights."  The examiner also reported that the Veteran engages in avoidance behavior.  

The VA examination findings demonstrated some problems with the Veteran's memory.  His remote memory was reported as mildly impaired.  Also, the examiner reported that the Veteran has "recurrent distressing dreams of the event, intense psychological distress at exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event, physiological reactivity on exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event."  Also, the Veteran is described as having difficulty concentrating, hypervigilant, and having an exaggerated startle response.  The examiner described these symptoms as "chronic" with a "mild-moderate" level of severity.
The examiner diagnosed the Veteran with anxiety disorder not otherwise specified, depressive disorder, and panic disorder with agoraphobia.  The examiner assigned a GAF score of 61.  The examiner noted that the Veteran is not currently engaged in treatment, but treatment would likely result in some improvement.  

The Board notes that there are no indications of treatment for any mental health problems in the Veteran's service treatment records or VA treatment records.  

The Board also considered the Veteran's assertions in support of his claim.  The Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  He is also competent to report symptoms of his condition.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  However, the Veteran is not competent to provide a medical diagnosis.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The majority of the Veteran's lay statements were provided to Dr. A and the VA examiner, both of whom found his statements credible in establishing his history of mental health problems.  The Veteran's statements, therefore, were considered in the medical opinions provided.  

The Veteran has also claimed that he is entitled to a higher rating because his symptoms are more serious.  In this instance, the Board must follow the findings from the competent medical evidence as the Veteran is not competent to provide a diagnosis.

Based on the competent medical evidence, the Veteran is not entitled to a rating in excess of 50 percent.  The Board notes that the symptoms and prognosis given by Dr. A are slightly more severe than the findings given by the VA examiner.  However, even relying only on the opinions of Dr. A, the Veteran is not entitled to a higher rating.  
The Veteran's anxiety disorder is manifested by social impairment with reduced reliability and productivity due to such symptoms as: circumstantial and circumlocutory speech; panic attacks; impairment of memory; diminished judgment; diminished insight; disturbance of motivation and mood; avoidance behavior; hypervigilance; hyperarousal; and reexperiencing of traumatic events from Vietnam.  

The Veteran's VA examination and the private evaluation showed that his symptoms do not meet the criteria for a 70 percent rating.  Specifically, the Veteran denied suicidal ideation at both the private evaluation and the VA examination.  There was also no indication that he engages in obsessional rituals which interfere with routine activities.  At the VA examination, the only obsessional behavior the Veteran reported was frequently checking the locks at night.  

Also, the Veteran's speech was not found to be intermittently illogical, obscure or irrelevant.  At the VA examination, his speech and thought process were noted to be unremarkable and Dr. A described the Veteran's speech as "quite normal in terms of manner and content."  Also, his "thought content fell within normal limits."

The Veteran does not suffer from near-continuous panic or depression.  At the VA examination, the Veteran reported suffering from panic attacks every three months.  At the private evaluation, the Veteran likewise reported infrequent panic attacks.  Further, the Veteran reported being "pretty happy" most of every day.

The Veteran is not reported to suffer from impaired impulse control.  At the private evaluation, his impulse control was described to "fall within normal limits."  At the VA examination, his impulse control was reported to be "fair."  Further, the Veteran does not suffer from spatial disorientation.  He was reported to be oriented to person, place and time at both examinations.  

Nor does the evidence establish that he neglects his personal appearance.  The VA examiner noted that the Veteran was able to maintain personal hygiene.  At the examination he was described as being clean and neatly groomed.  

Also, both the VA examiner and Dr. A discussed the positive relationships the Veteran has with family and friends.  At his VA examination his relationships with his wife, children, and grandchildren were all described as good.  He also reported having friends at his church where he spends "a good deal of his time volunteering."

The Board further finds that the manifestation of the Veteran's service-connected anxiety disorder do not result in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  The Veteran worked for many years before retiring, albeit with some conflicts with management.  His family relations have been good, and he has remained married.  Although his judgment was noted to fall below the normal level, there was no mention of this resulting in significant social or occupational impairment.  The VA examiner noted normal thought.  The Veteran reported having a "pretty happy mood" most of the day, every day.  The VA examiner described the Veteran's symptoms as mild to moderate and Dr. A described them as moderate.  These opinions do not correspond to a higher rating.  In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claim for an initial evaluation in excess of 50 percent for anxiety disorder, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

D.  Extraschedular Consideration

The discussion above reflects that the rating criteria reasonably describes and contemplates the severity and symptomatology of the Veteran's service-connected psychiatric disability.  The Veteran's disability is manifested by impairment in social and occupational functioning; the rating criteria contemplate these impairments.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

Entitlement to an initial rating in excess of 50 percent for an anxiety disorder is denied.


REMAND

Regarding the claim for service connection for lesions and nodes, claimed as squamous cell carcinoma, the Veteran has not been provided a statement of the case or been given an opportunity to perfect the appeal of this additional claim to the Board by also filing a timely Substantive Appeal (VA Form 9 or equivalent statement).  Therefore, the Board must remand this claim.  A statement of the case must be issued and the Veteran given an opportunity to perfect the appeal of this claim to the Board. See Manlincon, 12 Vet. App. at 238.

Accordingly, the case is REMANDED for the following action:

The RO should furnish the Veteran with a statement of the case pertaining to the issue of entitlement to service connection for lesions and nodes, claimed as squamous cell carcinoma.  This claim will not be returned to the Board unless the Veteran perfects an appeal by filing a timely substantive appeal.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


